           Case 2:20-cv-01813-RFB-NJK Document 31 Filed 08/04/21 Page 1 of 3




     ROBERT K. PHILLIPS, ESQ.
 1
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
 3   LATISHA ROBINSON, ESQ.
     Nevada Bar No. 15314
 4   PHILLIPS, SPALLAS & ANGSTADT, LLC
     504 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 938-1510
 6   (702) 938-1511 (Fax)
     rphillips@psalaw.net
 7
     mwessel@psalaw.net
 8   lrobinson@psalaw.net

 9   Attorneys for Defendant
     Wal-Mart Stores, Inc. dba Walmart

11                                 UNITED STATES DISTRICT COURT

12                                        DISTRICT OF NEVADA

13                                                         Case No.: 2:20-cv-01813-RFB-NJK
      MARTHA SANCHEZ, an individual,
14
                            Plaintiff,                     STIPULATION AND ORDER FOR
15
      V.                                                   DISMISSAL WITH PREJUDICE
16
      WAL-MART STORES, INC., a Delaware
17    Corporation doing business as WALMART;
      DOES I - X, unknown persons; and ROE
18    Corporations I-X;

19                          Defendants.

20            IT IS HEREBY STIPULATED AND AGREED, by the parties hereto, through their respective

21   counsel ofrecord, that the above-captioned matter be dismissed with prejudice, each party to bear

22   their
23

24
25

26
27
28


                                                     -1-
Case 2:20-cv-01813-RFB-NJK Document 31 Filed 08/04/21 Page 2 of 3
      Case 2:20-cv-01813-RFB-NJK Document 31 Filed 08/04/21 Page 3 of 3




     Martha Sanchez v. Wal-Mart Stores, Inc.
 1
     Case No. 2:20-cv-01813-RFB-NJK
 2                                                   ORDER

 3          PURSUANT TO THE STIPULATION OF THE PARTIES, through their respective counsel, it
 4   is hereby:
 5
            ORDERED, ADJUDGED, AND DECREED, that the above-captioned matter be dismissed,
 6
     with prejudice, each party to bear that party's own costs and attorney's fees.
 7
            DATED this __
                       4th day of ________
                                    August , 2021.
 8
 9

10                                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15

16
17
18
19
20
21

22
23
24
25

26
27
28


                                                    -3 -
